Stephens, J.,
dissenting. The owner of premises is .under a duty to exercise ordinary care in maintaining them in a condition safe for persons lawfully coming upon them. Where he knowingly maintains on the premises a hole or excavation immediately adjacent to a portion of the premises which he knows is lawfully used and frequented by others who, in the use thereof and in the exercise of ordinary care, may by a slight misstep or deviation fall into the excavation and be injured, he is guilty of negligence in the maintenance of the premises. Cox v. Greenfield, 50 Ga. App. 699 (179 S. E. 178). The rule laid down in Executive Committee v. Wardlaw, 180 Ga. 148 (supra), Wardlaw v. Executive Committee, 47 Ga. App. 595 (supra), and other cases relied on by the plaintiff in error, is clearly distinguishable. A guest or invited person who comes upon the premises of another may rely on the owner or occupier exercising ordinary care to maintain the premises in a safe condition; and where the guest is without knowledge of the dangerous condition and injury results therefrom, the guest is not negligent, as a matter of law, in failing to discover the dangerous condition of the premises, and the injuries thus sustained are not, as a matter of law, proximately caused by the negligence of the guest. Wynne v. Southern Bell Telephone &c. Co., 159 Ga. 623 (4) (126 S. E. 388). The petition as amended, wherein it was alleged that the defendant was the keeper of a hotel, and, for the purpose of seating his guests for a banquet, had erected in his dining-room an improvised platform at an elevation of one foot from the floor and two .and one half feet from one of the walls of the room, that the plaintiff was one of the defendant’s guests at the banquet and was seated at a table on the platform near the edge of the platform, but was without knowledge that the platform did not extend to the wall, and was seated so close to the edge of the platform that in arising from the table and “stepping" back slightly” to avoid another guest who at the same time was arising from the table, stepped off the platform and fell to the floor and was injured, that the defendant was negligent in erecting and maintaining the platform under the con*164ditions alleged, and that this negligence was the proximate cause of the plaintiff’s injury, set out a cause of action. It does not appear as a matter of law that the plaintiff was guilty of negligence barring a recovery. The court did not err in overruling the demurrers to the petition.
Decided July 16, 1936.
Hitch, Denmark & Lovett, for plaintiff in error.
Gazan, Walsh & Bernstein, contra.